The indictment charged appellant with the offense of having in his possession, etc., a still, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages.
The trial resulted in a verdict by the jury finding him guilty as charged, whereupon, as *Page 88 
the law requires, the court sentenced him to serve an indeterminate term of imprisonment in the penitentiary of not less than eighteen months nor more than two years. This appeal is from the judgment of conviction pronounced and entered.
No point of decision other than the regularity of the record is presented, there being no bill of exceptions. In the absence of a bill of exceptions, the trial court's ruling on a motion for new trial cannot be considered. The record is regular; therefore the judgment of conviction in the lower court will stand affirmed.
Affirmed.